                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                        CIVIL ACTION NO. 3:17-CV-00578-GCM
 BEVERLY A. MCCLEE,                              )
                                                 )
                 Plaintiffs,                     )
                                                 )
    v.                                           )          ORDER
                                                 )
 NANCY A. BERRYHILL,                             )
                                                 )
                 Defendants.                     )
                                                 )

         THIS MATTER COMES before this Court on Defendant Nancy A. Berryhill’s Motion

for Remand pursuant to sentence four of 42 U.S.C. § 405(g). Defendant moves the Court to enter

a judgment reversing her decision with a remand of the case for further administrative

proceedings. Plaintiff’s counsel has indicated that he does not oppose the Defendant’s Motion for

Remand. Defendant agrees to review and process this case pursuant to the Hyatt v. Shalala,

Stipulation and Order of Settlement (W.D.N.C. No. C-C-83-655-MU, March 21, 1994).

         Pursuant to the power of this Court to enter a judgment reversing the Commissioner’s

decision with remand in Social Security actions under sentence four of 42 U.S.C. § 405(g), this

Court hereby REVERSES the Commissioner’s decision under sentence four of 42 U.S.C. § 405(g)

with a REMAND of the case to the Commissioner for further proceedings. See Melkonyan v.

Sullivan, 501 U.S. 89 (1991).

                                        Signed: November 2, 2018




                                                1
